The court permitted an amendment to the original summons by striking out the word railroad and substituting railway, and made an order that an alias summons be issued and served upon the Norfolk and Western Railway. The defendant appealed.
Allowing the amendment to the summons was                        (757) a matter within the sound discretion of the judge. The summons had been served on the agent of the Norfolk and Western Railway. The original summons was directed to the Norfolk and Western Railroad. His Honor very properly allowed the amendment. As the court ordered an alias summons, no question of jurisdiction or venue arises now. The order amending summons and ordering an alias is not appealable.
Appeal dismissed.
Cited: Lee v. Hoff, 221 N.C. 238 (c).